t c memo united_states tax_court astrida terauds petitioner v commissioner of internal revenue respondent docket no filed date astrida terauds pro_se gary w bornholdt for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge d irvin couvillion pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge couvillion special_trial_judge respondent determined federal_income_tax deficiencies of dollar_figure and dollar_figure and additions to tax under sec_6651 of dollar_figure and dollar_figure respectively for petitioner's and tax years after concessions the issues for decision are whether petitioner is entitled to a dependency_exemption under sec_151 for her daughter sandra for the year whether petitioner for the year realized a long-term_capital_gain in an amount less than that determined by respondent whether petitioner for the year is entitled to a deduction for petitioner elected to have this case considered as a small tax case under sec_7463 even though the deficiencies in tax and additions to tax for both years exceed dollar_figure sec_7463 limits the jurisdiction of this court to consider a case under sec_7463 to one in which neither the amount of deficiency placed in dispute including additions to tax nor the amount of any claimed overpayment exceeds dollar_figure for any one taxable_year petitioner placed in dispute approximately dollar_figure and dollar_figure of the deficiencies for and based upon her concession of the following adjustments in the notice_of_deficiency unreported dividend income of dollar_figure and dollar_figure respectively for and and unreported interest_income of dollar_figure and dollar_figure respectively for and as a result of these concessions the deficiencies and additions to tax for each year are well under dollar_figure however petitioner alleged in her petition a claim for a credit or refund of an overpayment of taxes but did not allege the amount of the overpayment after the case was heard and was taken under advisement it became apparent that the amount of a claimed overpayment would exceed dollar_figure at least for one of the years at issue therefore the court pursuant to rule ordered that consideration of this case under sec_7463 be discontinued and that the case be considered under sec_7443a expenses under sec_212 relating to rental property which was not allowed by respondent whether petitioner for the year is entitled to apply as partial payment of the tax shown as due and owing on her return the amount of dollar_figure held by respondent for her account which was received by respondent pursuant to a levy and whether petitioner is entitled to an additional credit for the proceeds of a separate_levy that is not shown on respondent's transcript of account whether petitioner is entitled to credits or refunds for overpayments of her and taxes and whether petitioner is liable for the additions to tax under sec_6651 for and some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was long beach new york during the years at issue petitioner was a systems engineer for the sperry rand corp her federal_income_tax return was filed on date and her return was filed on date because there are several issues involved in this case we have combined our findings_of_fact and opinion with respect to for respondent disallowed itemized_deductions of dollar_figure consisting of mortgage interest and property taxes these disallowed amounts were allowed as deductions for rental expenses petitioner does not challenge the characterization of these items as rental expenses each issue the determinations of the commissioner in the notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that they are in error rule a 290_us_111 additionally deductions are a matter of legislative grace and the taxpayer must satisfy the specific statutory requirements for any deduction claimed 503_us_79 claimed dependency_exemption deduction the first issue is petitioner's claim to a dependency_exemption deduction for her daughter sandra for petitioner claimed sandra as a dependent on her and returns however respondent disallowed the exemption for the reason stated for the disallowance is that petitioner did not establish that she had provided more than one-half of sandra's support during sec_151 generally allows as a deduction an exemption for each dependent of a taxpayer as defined in sec_152 sec_152 provides in general that the term dependent means certain individuals over half of whose support was received from the taxpayer during the taxable_year in which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others a son or daughter of the taxpayer sec_152 sec_151 further provides that if the claimed dependent is a child of the taxpayer claiming the exemption the child must not have attained the age of at the close of the calendar_year or must be a student sec_151 during sandra had not attained the age of at the close of the year however she had a part-time job at a supermarket during based on petitioner's testimony at trial sandra's gross_income from this job was over dollar_figure during petitioner presented no evidence to establish the total support provided to sandra during and that of the total support provided more than one-half of such amount was provided by petitioner see 56_tc_512 although petitioner provided sandra with a place of abode food and perhaps some clothing the record shows based on petitioner's testimony that sandra had other means of support during in addition to the earnings from her part-time job and petitioner's support sandra's father provided her dollar_figure per week during on this record petitioner has not established that she provided more than half of sandra's total support during respondent therefore is sustained on this issue petitioner offered no testimony as to her relationship with sandra's father and in particular whether she and sandra's father were married to each other whether they were divorced or legally_separated and if so the date thereof and who was the custodial_parent and whether there were any agreements or court decrees regarding which parent was entitled to the dependency continued long-term_capital_gain the second issue is whether long-term_capital_gain realized by petitioner in is less than the amount determined by respondent on her federal_income_tax return petitioner did not report any gain_or_loss from the sale of capital assets during the examination of petitioner's tax_year respondent determined based upon information furnished by payers that petitioner sold stock during totaling dollar_figure as follows rca corp dollar_figure financial clearing services big_number financial clearing services big_number burroughs big_number harris trust co big_number harris trust co big_number duke power co big_number merrill lynch big_number merrill lynch merrill lynch big_number polaroid corp burroughs big_number total dollar_figure in the examination of her tax_year petitioner provided information to respondent's auditing agent that showed that she had a basis of dollar_figure in the stock listed above respondent's agent accepted this amount as petitioner's basis and accordingly determined that petitioner realized a long-term continued exemption see sec_152 capital_gains_and_losses petitioner's return did not include a schedule d capital_gain of dollar_figure from the sales of these stocks after allowing the 60-percent capital_gain deduction under sec_1202 petitioner's net_long-term_capital_gain was determined to be dollar_figure which is the amount set forth in the notice_of_deficiency at trial petitioner acknowledged sales or exchanges involving the stocks listed above however petitioner presented conflicting positions as to why the dollar_figure gain determined by respondent was not correct one of her positions is that while the transactions for all the stocks listed above totaled dollar_figure she did not receive cash for that amount and that a portion of the consideration received was stock she received in connection with a corporate merger with respect to the stock she received petitioner contends that no gain_or_loss was realized therefore the exchange of such stock was not a taxable_event and should not be considered as part of the dollar_figure determined by respondent to have been the amount_realized from sales of stock petitioner presented no documentation to establish that there was a merger that the amounts reported by payers to the internal_revenue_service represented stock that was issued to petitioner in exchange for other stock as the result of a merger or that there if this contention is correct petitioner's basis for such stock should also be deducted from the dollar_figure basis determined by respondent this was not addressed by petitioner in her testimony was no taxable_event as to such stock another contention by petitioner is that of the amounts listed above two of the stock sales listed harris trust co in the amounts of dollar_figure and dollar_figure were incorrect and should have been respectively dollar_figure and dollar_figure petitioner presented to the court a form_1099 from the harris trust co of new york that reflected a cash payment to petitioner of dollar_figure during however petitioner failed to prove that this form_1099 related to any of the harris trust co transactions listed above the form_1099 for dollar_figure presented by petitioner did not indicate that it was a corrected or amended form_1099 petitioner's position is not only vague but contradictory because in support of her first argument she acknowledged that the transactions at issue involving stock totaled dollar_figure during to argue that two of the amounts making up the dollar_figure are incorrect is simply contradictory to her acknowledgment that her stock transactions that year amounted to dollar_figure on this record petitioner has not satisfied her burden of proving that respondent's determination of her long-term_capital_gains for is incorrect respondent therefore is sustained on this issue claimed deduction for expenses relating to rental property the third issue is whether petitioner is entitled to a deduction for expenses_incurred in connection with rental property during that was not allowed by respondent in the notice_of_deficiency respondent allowed petitioner a dollar_figure loss from her rental_activity for during petitioner owned what she described as a two- family house she lived in one portion of the house and rented the other portion on her federal_income_tax return petitioner did not report either the rental income or the expenses_incurred in connection with the rental portion of her house she testified that because her expenses were more or less equal to or in excess of her rental income she chose not to report the activity in the course of the audit of her returns for and petitioner made known the activity to respondent's auditing agent and a determination was made with respect to the activity for in the notice_of_deficiency the net_loss of dollar_figure allowed by respondent was determined as follows rental income dollar_figure expenses for entire house mortgage interest dollar_figure real_estate_taxes dollar_figure insurance dollar_figure utilities dollar_figure total dollar_figure attributable to rented portion ½ dollar_figure loss dollar_figure the rental_activity issue is only for the year petitioner did not report a rental_activity on her return and no mention was made at trial of such an activity during the court presumes that petitioner did not conduct such an activity during at trial petitioner did not dispute the amounts shown above she claimed that she should be allowed additional expense deductions of dollar_figure for depreciation for that portion of the house that was rented repairs and expenses she incurred in evicting the tenant in the case of an individual sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year with respect to property held for the production_or_collection_of_income and expenses_for_the_management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property_held_for_the_production_of_income depreciation is designed to allow the taxpayer to secure a return for the cost of the property 274_us_295 103_tc_247 affd 68_f3d_41 2d cir generally the annual depreciation amount is a fraction or percentage of the depreciable basis of the property computed in accordance with the method_of_depreciation used sec_167 petitioner presented no evidence to establish the amounts spent for repair of her rental property she did not describe the nature of the repairs and presented no receipts or other documentary_evidence to corroborate her testimony likewise petitioner presented no evidence regarding the proceedings she undertook to evict the tenant from her rental property or receipts or canceled checks to show what amounts were paid to effect the eviction with respect to the claimed depreciation petitioner presented no evidence to establish her ownership of the house the cost of the property and an allocation of that cost between the land and the building the useful_life of the property and the amounts of depreciation claimed on the property for prior years when a taxpayer has insufficient records to substantiate claimed deductions this court is permitted to estimate expenses where the court is convinced from the record that the taxpayer has incurred such expenses 39_f2d_540 2d cir however to allow a deduction under the cohan_rule there must be some evidence in the record to support the court's estimation of the amount that was actually spent or incurred for the purpose claimed 245_f2d_559 5th cir there is insufficient evidence in this record upon which the court can make an estimate of the claimed expenses or depreciation therefore we reject petitioner's claim for additional expenses in excess of those allowed by respondent with respect to her rental_activity during claimed credits for amounts received by respondent pursuant to levies the fourth issue is whether petitioner is entitled to direct the payment of a portion of the tax shown on her return by the application of levied funds held by respondent for petitioner's account in addition petitioner claims further credit for an additional levy by respondent that is not reflected on respondent's transcript of petitioner's account the federal_income_tax return filed by petitioner for showed a tax of dollar_figure as shown on the return petitioner paid that tax in the following manner federal income taxes withheld dollar_figure levy on bank account dollar_figure dollar_figure amount_paid with return dollar_figure total dollar_figure petitioner's return included a footnote referencing the levy shown above as follows dime bank dollar_figure and crossland savings dollar_figure in the notice_of_deficiency respondent made the following adjustments to the payment amounts shown above with the following explanation adjustment federal withholding per return corrected big_number adjustment big_number explanation your withholding credit s was were adjusted to reflect amount s shown on your form s w-2 respondent rounded off this amount to dollar_figure however since the prepayments claimed by petitioner totaled dollar_figure the correct rounded off figure should be dollar_figure it follows that the adjustment should be dollar_figure instead of dollar_figure at trial respondent's examining agent testified that the above table reflected two adjustments in the prepayments claimed by petitioner on her return respondent increased petitioner's withheld taxes from dollar_figure claimed on her return to dollar_figure to reflect an additional dollar_figure in taxes withheld on petitioner's dividend and interest_income that she had not claimed on her return and the dollar_figure levy that was claimed by petitioner on her return as a payment was not allowed because of these adjustments dollar_figure of the prepayments claimed by petitioner was disallowed the agent further testified that subsequent to the filing of petitioner's return respondent applied the dollar_figure to payment of an unpaid tax_assessment against petitioner petitioner contends that the dollar_figure should be applied toward her tax_liability as she directed on her return and that the deficiency should be reduced accordingly petitioner also claims that the dollar_figure disallowed payment in the notice_of_deficiency represents another levy by respondent on another of her bank accounts and that this dollar_figure levy should also be applied to her tax_liability or otherwise credited or refunded to her the background on this issue is somewhat unusual petitioner and her daughter sandra held joint title to the corporate stock addressed earlier in this opinion in connection with the capital_gain issue petitioner and sandra also held joint title to several interest-bearing accounts in several banks as well as certificates of deposit for each of these accounts and securities the reports to the internal_revenue_service irs by the payers of interest and dividends as well as the reports of the gross_sales proceeds on the sales of corporate stocks during listed sandra as the recipient or payee of the reported amounts however for the years and sandra did not report any of these amounts on her federal_income_tax returns notices of deficiency were issued to sandra for these years with respect to the unreported amounts sandra did not pay the deficiencies determined in the notices of deficiency and took no action to challenge the determinations of respondent in these notices of deficiency accordingly sandra was assessed for deficiencies in tax in accordance with the amounts determined in the notices of deficiency pursuant to these assessments the irs levied on several of the bank accounts that were in the joint names of sandra and petitioner sizeable amounts of money the notices of deficiency to sandra and the assessments against her were not introduced into evidence these factual assertions are based solely on statements to the court by counsel for respondent which the court construes as factual admissions for purposes of this case were turned over to the irs as a result of these levies at trial respondent produced irs transcripts that reflected the following amounts realized from these levies for the tax_year dollar_figure dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure total levies for tax_year for the tax_year dollar_figure date the federal_income_tax returns of petitioner for and respectively were received and filed by the irs on date and date petitioner did not report either the capital_gain realized on the stock sales during nor any of the interest and dividends received on the stock bank accounts and certificates of deposit that were jointly in her and sandra's names however sometime after filing her and returns and presumably feeling the sting of the sizeable levies by respondent petitioner came forward and made known to the irs that she and not sandra owned the stock sold during and that petitioner also owned all of the various bank accounts and certificates of deposit that were titled jointly with sandra in the resulting audit of petitioner's and tax years respondent determined the gain realized from the stock sales and the interest and dividends received on the bank accounts and stock was in fact petitioner's income and was not sandra's income as shown earlier petitioner conceded these determinations in this case and challenged only the amount of capital_gain realized on the stock sales although respondent accepted the fact that all of the gains and income previously attributed to sandra were attributable to petitioner it does not appear that the irs abated the assessments against sandra moreover respondent never released any of the moneys realized from the various levies at trial counsel for respondent acknowledged that the amounts levied continued to be held by the irs but were held for the account of petitioner rather than sandra counsel for respondent acknowledged that if the court should decide all issues in this case in favor of respondent the amounts held by respondent for the account of petitioner will far exceed the deficiencies in tax additions to tax and interest until the deficiencies and additions to tax in this case become final respondent agrees counsel for respondent did not advise the court as to the legal basis for the levy of property based on an assessment against a taxpayer respondent acknowledges does not owe the tax but retains possession of such property for the account of another taxpayer petitioner herein against whom there is no assessment there is no indication in the record that the assessment against sandra was abated as authorized under sec_6404 nor is there any indication in the record that petitioner instituted an action against the irs under sec_7426 for the return of wrongfully levied property that petitioner cannot be assessed and the levied funds cannot be applied to satisfy the assessments moreover petitioner has not executed any consent to an assessment and collection of the amounts determined by respondent in the notice_of_deficiency for and as noted earlier when petitioner filed her return she directed on the return that part of the dollar_figure tax due should be paid_by application of dollar_figure that respondent realized from a levy on crossland savings a bank or financial_institution that held an account for petitioner respondent did not allow the dollar_figure as a payment of petitioner's tax_liability and on date that amount was transferred by the irs out of petitioner's account and applied toward payment of a tax_assessment against petitioner petitioner contends that the dollar_figure constituted a payment of part of her tax and the deficiency determined by respondent is overstated by that amount the liability for payment of a tax or the right to enforce collection thereof by respondent arises when the tax is assessed pursuant to sec_6201 through at the time petitioner filed her income_tax return respondent was holding sizeable amounts of moneys for petitioner's account which respondent had obtained previously through several levies no reasons were stated in the notice_of_deficiency as to why the dollar_figure did not constitute a payment of the tax_shown_on_the_return filed by petitioner nor were any reasons stated by respondent at trial to explain the action taken in disallowing the dollar_figure as a payment of the tax and subsequently applying this amount to a tax_liability of petitioner sec_6151 provides generally that when a return of tax is required the person required to make such return shall without assessment or notice_and_demand from the secretary pay such tax to the internal revenue_officer with whom the return is filed and shall pay such tax at the time and place fixed for filing the return sec_6342 provides generally that any money realized pursuant to a levy or sale of seized property shall be applied first against the expenses of the levy and sale second against any taxes owing on the property seized and sold third against the liability of the delinquent taxpayer in respect of which the levy was made or the sale conducted sec_6342 provides that any surplus shall upon application and satisfactory proof thereof be credited or refunded by the secretary to the taxpayer or persons legally entitled thereto sec_301_6342-1 proced admin regs provides that the delinquent taxpayer is the person entitled to the surplus proceeds unless another person establishes a superior claim thereto thus when petitioner filed an income_tax return for that showed a tax due and owing of dollar_figure she was required_by_law to pay that tax on the date the return was filed that tax was paid as shown on the return by taxes withheld a cash payment petitioner submitted with the return and the amount of dollar_figure to be taken from proceeds of a levy that petitioner identified on her return at the time petitioner's return was filed there were no other outstanding assessments against her as to which respondent could have applied the amount at issue in view of these facts and circumstances we conclude that respondent should have applied the dollar_figure levy proceeds identified on the return toward payment of the tax shown on that return filed by petitioner respondent has given no factual reason and no legal basis for disallowing this amount as a payment and later applying such amount toward payment of a subsequently assessed tax_liability petitioner is sustained on this issue as to the second part of this issue petitioner contended that the dollar_figure disallowed as a payment by respondent in the notice_of_deficiency represented the proceeds of another levy on a different bank account and that the dollar_figure should be allowed to her as an additional credit petitioner failed to establish that there was such a levy respondent's transcript did not reflect that such proceeds were realized through levy other than the amounts listed earlier in this opinion petitioner presented no evidence from the bank or savings institution from which she claims this levy was made showing that amounts were remitted by such bank or institution to respondent the court therefore rejects petitioner's contention that she is entitled to an additional credit of dollar_figure for claimed credits or refunds of overpayments the fifth issue is whether petitioner is entitled to credits or refunds for overpayments of her and taxes in her petition petitioner alleged i should get a refund exact amount unknown as depends on many variables this court has jurisdiction to determine whether a taxpayer has made an overpayment of taxes where a notice_of_deficiency has been issued and a timely petition is filed with this court sec_6512 provides in part if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer in this case respondent acknowledged at trial that moneys were levied and held by respondent for petitioner's account that will exceed the deficiencies additions to tax and interest determined against petitioner the moneys held by respondent however came to respondent by way of levy and not by voluntary payments from petitioner or withholdings of third parties the question before us is whether these levied funds constitute a payment in 41_tc_316 affd 353_f2d_429 3d cir this court held that no overpayment exists with respect to a particular fund until all or a part of that fund has been assessed or until the taxpayer acquiesces in the proposed deficiency or a part thereof and the deposited fund is allocated by respondent to payment of the agreed deficiencies in the fortugno case the taxpayers had deposited dollar_figure million with the irs in order to forestall a jeopardy_assessment against them at the time the deposit was made the irs had made no determination of any deficiencies against the taxpayers the taxpayers never requested an assessment and never intended by their dollar_figure million payment to waive their right to contest the correctness of any determination of deficiencies by the irs this court held that in order for the taxpayers' remittances to constitute a payment of tax the remittances had to be made with the intention of satisfying an asserted tax_liability fortugno v commissioner supra pincite we concluded that the taxpayers did not make remittances to the irs to satisfy an asserted tax_liability and therefore the remittances constituted a deposit rather than the payment of a tax here other than the dollar_figure directed by petitioner to be applied against her tax petitioner made no payments to respondent the amounts in question were levied pursuant to an assessment against another taxpayer when respondent acknowledged that no tax was due by the assessed taxpayer rather than releasing the levied funds respondent retained the funds for petitioner's account the facts demonstrate that there was no asserted tax_liability against petitioner at the time respondent decided the levied funds would be held for petitioner's account petitioner never agreed to an assessment nor to a tax_liability the court concludes therefore that respondent's levy of funds pursuant to an assessment against another taxpayer but held by respondent for the account of a taxpayer who has not been assessed does not constitute a payment of an asserted tax_liability by the taxpayer who has not been assessed consequently petitioner has not made a payment of taxes with respect to the levied amounts held by respondent for petitioner's account thus we hold that there were no overpayments for the years in issue this does not mean however that petitioner is not entitled to a return of the amount by which the levied funds will exceed petitioner's tax_liabilities after the decision in this case becomes final and the amounts due and owing by petitioner are assessed and satisfied by application of the levied funds in respondent's possession under sec_6342 and the regulations thereunder any surplus proceeds shall upon application and satisfactory proof thereof be credited or refunded to the person legally entitled thereto petitioner's recourse is to proceed under sec_6342 sec_6651 additions to tax the final issue is whether petitioner is liable for the additions to tax under sec_6651 for and the addition_to_tax under sec_6651 is imposed where there is a failure to timely file a tax_return unless it is shown that the failure to timely file is due to reasonable_cause and not due to willful neglect the taxpayer bears the burden of proving that the commissioner's determination is in error 687_f2d_264 8th cir affg tcmemo_1981_506 31_tc_536 petitioner's returns for and were not timely filed her position is that she could not decide whether she would report the income attributable to the stocks and interest- bearing accounts that were titled jointly in the names of petitioner and sandra and for that reason did not file her and returns until however petitioner had salary and wage income in each of these years as to which returns should have been filed whatever doubts petitioner had with respect to income attributable to property that was titled jointly with sandra was not a reasonable_cause for her failure to timely file the and returns thus we hold that her failure to timely file the returns was not due to reasonable_cause but to willful neglect the addition_to_tax under sec_6651 i sec_5 percent of the amount_required_to_be_shown_as_tax on the return sec_6651 provides that for purposes of computing the addition_to_tax the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax the court has concluded that the levied amounts held by respondent for petitioner's account did not constitute a payment of tax also with respect to the dollar_figure that the court has held constituted a payment of petitioner's tax_liability that payment does not allow for a reduction of the sec_6651 addition_to_tax because it was not made on or before the date prescribed for payment of the tax ie on or before date therefore we sustain respondent's determination as to the sec_6651 additions to tax for and to reflect concessions and our disposition of the disputed issues decision will be entered under rule
